Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 19, 2021 has been entered.

Response to Amendment

Applicant's remarks filed on October 19, 2021 have been entered and considered. New claim 20 has been added. Claims 1, 5 – 8, 11 – 14, 16 and 18 – 20 are pending in this application. Claims 7 and 8 have been withdrawn from further consideration subject to restriction requirement. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Lee in view of Sato as detailed in Office action dated July 19, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 – 6, 11 - 14, 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. KR 20100078799 A (Lee) in view of Sato JP 2013155473 A (Sato). English abstract and machine translation of the KR and JP documents are relied upon herein.       

Considering claims 1, 4 – 5 and 9 – 13 and 18 - 20, Lee teaches a thermoplastic polyurethane fiber, which is electrospun from the reaction product of an aromatic diisocyanate, aliphatic diisocyanate or alicyclic diisocyanate, with a linear polyol and a chain extender. Said polyurethane elastic fiber has a diameter of 100-5000 nm [Abstract]. Further, Lee is silent regarding the polyurethane being silicone modified. However, Sato teaches the siloxane-modified urethane resin (1) has a compound (a) having at least 1 active hydrogen-containing groups and a hydrophilic group other than a hydroxyl group in the molecule. A resin obtained by reacting a polysiloxane (b) having at least 1 active hydrogen-containing groups, a polyol and / or a polyamine (c) and a polyisocyanate (d) is a polycarbonate diol. Further, among the preferred polysiloxane compounds to be used in the reaction to form the modified polyurethane, Sato teaches at [0044] the following compound:

    PNG
    media_image1.png
    207
    585
    media_image1.png
    Greyscale

Which corresponds to Applicant compound of Formula (1). Sato’s polysiloxane meets the new limitation in claims 18 and 19 requiring that n (or m) is between 1 and 10. Furthermore, Sato teaches at [0021] that the amount of the compound b (polysiloxane) is 0.1 to 50% by mass, preferably 1 to 20% by mass, and the amount of the compound c is 10 to 95% by mass, and preferably 20 to 70% by mass.
Moreover, Sato teaches at [abstract] that the modified PU provides the artificial leather with improved properties, such as excellent hydrolysis resistance, light resistance, lubricity, abrasion resistance, durability, weather resistance, low-temperature flexibility, contamination resistance, design property, mechanical strength, bending resistance, solvent resistance, chemical resistance, thermal insulation property, oleic-acid resistance (component in human sebum), and heat resistance, and soft touch. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Sato’s modified PU as the polyurethane component in Lee when it is desired to provide the fibers with the properties mentioned just above.     
 
As to the limitation in claim 4, for the modified polyurethane to have a molecular weight between 10,000 and 200,000; Sato teaches at [0023] that it is preferable that the number average molecular weight of the above resin (measured by G PC and converted into standard polystyrene) is 2,000-500,000.

Considering claims 6 and 14, Lee teaches that the fibers form a nonwoven fabric. 

Considering claim 16, Sato teaches at [0058] that the polyol for the compound C, conventionally known ones such as short chain diols, polyhydric alcohols and high molecular weight polyols conventionally used in polyurethane production can be used, and as a polyamine, short chain diamines conventionally used in polyurethane production can be used. 

Considering claim 17, Sato teaches at [0067] that the compound d is not particularly limited, and any of those conventionally known in the art can be used. Preferred as polyisocyanate compounds are, for example, toluene-2,4-diisocyanate, toluene-2,6-diisocyanate, 4 - methoxy-phenylene diisocyanate, 1,3 - isopropyl - 1,3 - phenylene diisocyanate, and 4 - isopropyl-2-phenylene diisocyanate. 4 - chloro - 1,3 - phenylene diisocyanate, 4 - butoxy-1 - phenylene diisocyanate, 2,4-diisocyanate diphenylether, 4,4' - methylenebis (phenylene isocyanate) (MD I), *************, tolylene diisocyanate, xylylene diisocyanate (XDI), and 1,3. Aromatic diisocyanates, such as 1,5 - naphthalene diisocyanate, benzidine diisocyanate, o-nitrobenzidine diisocyanate and 4,4'-diisocyanatedibenzyl, methylene diisocyanate, 1,4 - tetramethylene diisocyanate. Aliphatic diisocyanates, such as 1,6-hexamethyle ne ester diisocyanate, trimethylhexamethylene diisocyanate and 1,10-decamethylen e diisocyanate, 1,4-cyclohexylene diisocyanate, 4,4 ′ - methylenebis (cyclohexyl isocyanate), 1,5-tetrahydronaphthalene diisocyanate. To provide 3 – isocyanate propyltriethoxysilane, etc., which can be designed as a self-curing PUD, such as an alicyclic di isocyanate such as isophorone diisocyanate, hydrogenated MDI and hydrogenated X DI. Of course, polyurethane prepolymers obtained by reacting these diisocyanate compounds with a low-molecular weight polyol or polyamine so that the terminal is an isocyanate can be used.
Response to Arguments

Applicant's remarks filed on March 22, 2021 have been entered and considered. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Lee in view of Sato as detailed in Office action dated December 22, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on March 22, 2021 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the rejection of record on the basis that Sato discloses the wide range of examples of polyols and polyamines (see [0058]-[0066]). However, Sato requires only polycarbonate diol among them (see claim 1, and paragraph [0097] in Example, Table 1). Sato does not use other polyols and polyamines.

In response, the examiner submits that said arguments are incorrect, at [0058 – 0066] Sato teaches several types of polyols, noting at [0066] that polyether polyol is preferred. 

Applicant further argues that regarding polyisocyanate, Sato also teaches a variety of examples. However, Sato is only directed to the use of an aliphatic diisocyanate such as hexamethylene diisocyanate (see paragraph [0101], Table 1).

In response, the examiner submits that said arguments are also in error, because Sato teaches at [0067] the use of aromatic polyisocyanate. 

Applicant further argues that Lee fails to disclose molecular weight of polyurethane. Sato only discloses a general wide range of Mn of the siloxane-modified polyurethane, which is 2,000 to 500,000 (see paragraph [0023]). However, it is unclear if such siloxane-modified polyurethane is obtained since there is no disclosure of Mn in any of the Examples.
In response, the examiner submits that as admitted by Applicant, Sato teaches that the modified PU has a Mw of 2,000 to 500,000. Further, the examiner submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Sato teaches that the silicon modified PU has a Mw between 2,000 and 500,000. Applicant has not presented any evidence to prove the contrary.  

Applicant further argues that the prior art fails to teach a content of 0.1 – 10.2 weight % for the organosiloxane in the modified PU.

In response, the examiner submits that, as it is later admitted by Applicant, Sato teaches at [0021] that the content of organosiloxane in the modified PU is from 0.1 to 50 %. Thus, overlapping completely with Applicant’s range.  

Applicant further argues that that it is only with impermissible hindsight that the components could have been selected as set forth in the Office Action.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Lee teaches the formation of polyurethane nanofibers by electrospinning, and Sato teaches an organosiloxane modified PU having the advantages noted above in the rejection of claim 1. Therefore, in the rejection, the examiner does not include knowledge gleaned only from the applicant's disclosure.  

Applicant further contends that a person skilled in the art would not have combined Lee, which is directed to the fiber, and Sato, which is directed to the synthetic imitation leather and does not anything to do with the fiber, let alone the nanofiber. 

In response, the examiner has provided in the rejection of claim 1 above clear motivation for the combination of teachings by Lee and Sato. As to the non analogous art argument, the examiner submits that both, Lee and Sato are directed to articles comprising fibers (fabric and artificial leather), which are the same field of endeavor as Applicant, i.e. fibers and nonwoven fabrics. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789